IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                           :     No. 2060 Disciplinary Docket No. 3
                                           :
NIKIA WAY KHAN, A/K/A NIKIA L.             :     Board File No. C1-14-290
WAY, A/K/A NIKIA LYNNE WAY                 :
                                           :     (Supreme Court of New York, Appellate
                                           :     Division, First Judicial Department, No.
                                           :     M-2120)
                                           :
                                           :     Attorney Registration No. 90321


                                       ORDER


PER CURIAM:


              AND NOW, this 6th day of August, 2014, Nikia Way Khan, a/k/a Nikia L.

Way, a/k/a Nikia Lynne Way, having been disbarred from the practice of law in the State

of New York by Order of the Supreme Court of New York, Appellate Division, First

Judicial Department, filed June 27, 2013; the said Nikia Way Khan, a/k/a Nikia L. Way,

a/k/a Nikia Lynne Way, having been directed on June 2, 2014, to inform this Court of

any claim she has that the imposition of the identical or comparable discipline in this

Commonwealth would be unwarranted and the reasons therefor; and no response

having been filed, it is

              ORDERED that Nikia Way Khan, a/k/a Nikia L. Way, a/k/a Nikia Lynne

Way, is disbarred from the practice of law in this Commonwealth and she shall comply

with all the provisions of Rule 217, Pa.R.D.E.